Opinion by
R. S. Greene, Chief Justice.
Appellant filed his complaint in the District Court, to enjoin *407■the execution of a judgment recovered against him by the appellee Jameson, and her husband, now deceased. A general demurrer was interposed by the appellees, as defendants.
The demurrer was sustained, and judgment thereupon duly rendered against the plaintiff.
From the complaint, we find that the appellee Claughton is the Sheriff, holding the execution on the original judgment; and that in the original suit the very same subject matter was litigated that is now sought to be litigated in this; but we do not find any facts set up which would justify a Court of Equity in vacating the result of the former suit, and re-opening any of its issues. A demurrer to such a complaint ought to be sustained. (1 High on Inj., 2d ed., Secs. 114, 165, 166 and notes. Marine Ins. Co. v. Hodgson, 7 Or. 332; Hendrickson v. Hinckley, 17 How. U. S. 443.)
The judgment below is affirmed.
We concur: S. C. Wingard, Associate Justice.
Geo. Turner, Associate Justice.